Citation Nr: 9919032	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-00 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of an overpayment of improved death 
pension benefits in the amount of $6,408.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in March 1974.  The appellant is his widow.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Los Angeles, California, Regional 
Office's Committee on Waivers and Compromises (RO), which 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits.  That 
decision was predicated on a finding that there was bad 
faith, a statutory bar to waiver of recovery of overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1974, the appellant was awarded improved death 
pension benefits effective in March 1974.  The appellant was 
notified by the VA at the time of her original award letter, 
and several times thereafter, of her obligations to 
immediately notify the VA of any change in income or net 
worth and to report all income.

3.  On Improved Pension Eligibility Verification Reports 
(EVRs) dated in 1985, 1986, 1987 and 1988, the appellant 
specifically reported that she had no earned income from 
employment for the period 1985 through 1988.  

4.  A review under the State Wage Match project with the 
State of California revealed that the appellant had income in 
1985, 1986, 1987, and 1988.

5.  In June 1992, the RO terminated the appellant's death 
pension benefits effective January 1, 1986 and an overpayment 
of $6,408 was thereby created. 

6.  The overpayment of improved death pension benefits was 
created by intentional misrepresentation of countable income 
on the appellant's part for the purpose of retaining VA 
benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $6,408 is precluded by 
reason of misrepresentation on the part of the veteran.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Some of the basic facts are not in dispute.  The veteran died 
on March 2, 1974.  In July 1974, the appellant was awarded 
nonservice-connected death pension benefits effective March 
1, 1974.  Attached to the award letter was VA Form 21-6895, 
which advised the appellant that she was required to notify 
the VA immediately of any changes in her income, and that 
failure to promptly inform the VA of such changes would 
result in the creation of an overpayment of benefits that 
would be subject to recovery.  That attachment also provided 
clear notice of the relationship of VA pension to income, 
that the rate of pension payable was dependent on the amount 
of income from other sources, and also advised that in 
reporting income, all income from any source was to be 
reported and that VA would compute any amount that did not 
count.  The appellant was provided an amended award letter in 
February 1986.  Attached to the letter was VA Form 21-8767 
which again informed her that it was her responsibility to 
promptly notify the VA of any changes in her income or net 
worth and that, when reporting income, she was to report the 
total amount and source of all income received.

The appellant submitted annual EVRs in December 1985, January 
1986, December 1986, February 1988, and January 1989.  Each 
of these forms requested that she provide information about 
all income, including income from wages.  On each form the 
appellant reported that she had no income from any source, 
and had not worked at any time during the past 12 months.

Received in April 1992 was a California State Wage Match 
showing that the appellant had been employed with the 
Inglewood Unified School District since January 1985.  The 
document reflects that the appellant had wages of $7,284 in 
1985, $9,554 in 1986, $7,019 in 1987, and $6,864 in 1988.  

In April 1992, the RO wrote to the appellant advising her of 
the proposed reduction in her death pension benefits, 
effective January 1, 1986.  The appellant did not submit any 
evidence on her behalf.  In June 1992, the RO retroactively 
terminated the appellant's death pension benefits effective 
January 1, 1981, because her income exceeded the limit for VA 
pension eligibility.  This action created the overpayment in 
question.

The record shows that in October 1992, the RO received a 
statement from the appellant's Congressman which indicated 
that the appellant disagreed with the RO's action.  This 
statement was interpreted by the RO as a request for waiver 
of the overpayment.  


Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c).  If misrepresentation is involved, the 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining whether 
fraud or misrepresentation was involved, it is helpful to 
turn to the VA manual for guidance to the RO's committee on 
waivers.  It is stated:

Fraud and misrepresentation. Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the veteran's knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

The appellant contends, in effect, that recovery of the 
overpayment would result in undue financial hardship.  

A review of the record reveals that the appellant was 
informed that income from all sources must be reported to VA 
when she was awarded nonservice-connected death pension 
benefits.  She was further advised of the consequences of 
failing to do so.  Thereafter, on at least one occasion, she 
was again informed of the importance of promptly notifying VA 
of changes in her income.  Nevertheless, the record shows 
that she failed to report the receipt of wage income in all 
EVRs submitted from 1985 to 1988, as requested.  This was not 
a matter of simply forgetting to report changes in income.  
Instead, on each EVR she was asked to report the amount of 
wage income and on each occasion, it was specifically noted 
that she was not receiving such income. 

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed.  38 C.F.R. § 3.660(a)(1).  In this 
case, the evidence demonstrates that the appellant had ample 
notice and at least one reminder of her obligation to report 
to VA income from all sources, but failed to do so.  
Moreover, she repeatedly provided false income information by 
declaring that she had no wages when, in fact, she knew she 
was receiving such income.  Her failure to report her 
employment and income to VA was the direct cause of the 
overpayment.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by intentionally misrepresenting her income to VA for 
the purpose of retaining VA benefits to which she was 
otherwise not entitled.  There is not an approximate balance 
of positive and negative evidence as to the issue on appeal 
as to warrant application of the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107.  

In light of the finding of misrepresentation, waiver of 
recovery of the overpayment is precluded by law.  There is 
thus no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or 
other equitable factors.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $6,408 is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

